 



Exhibit 10.2
CHANGE IN CONTROL AGREEMENT
     AGREEMENT by and between Infinity Energy Resources, Inc., a Delaware
corporation (the “Company”), with offices at 950 Seventeenth Street, Suite 800,
Denver, Colorado 80202; Consolidated Oil Well Services, Inc. (“Consolidated”),
with offices at 1322 South Grant Street, Chanute, Kansas 66720; and Stephen D.
Stanfield (the “Executive”), an individual residing in the State of Kansas,
dated as of June 9, 2006.
     WHEREAS, the Company recognizes that the current business environment makes
it difficult to attract and retain highly qualified executives unless a certain
degree of security can be offered to such individuals against organizational and
personnel changes which frequently follow changes in control of a corporation;
and
     WHEREAS, even rumors of acquisitions or mergers may cause executives to
consider major career changes in an effort to assure financial security for
themselves and their families; and
     WHEREAS, the Company desires to assure fair treatment of the Executive in
the event of a Change in Control or a Consolidated Change in Control (each as
defined below) and to allow him to make critical career decisions without undue
time pressure and financial uncertainty, thereby increasing his willingness to
remain with the Company or Consolidated, as the case may be, notwithstanding the
outcome of a possible change in control transaction; and
     WHEREAS, the Company recognizes that the Executive and its other executives
will be involved in evaluating or negotiating any offers, proposals or other
transactions which could result in a Change in Control or a Consolidated Change
in Control and believes that it is in the best interest of the Company and its
stockholders for such executives to be in a position, free from personal
financial and employment considerations, to be able to assess objectively and
pursue aggressively the interests of the Company’s stockholders in making these
evaluations and carrying on such negotiations; and
     WHEREAS, the Board of Directors (the “Board”) of the Company believes it is
essential to provide the Executive with compensation arrangements upon a Change
in Control or a Consolidated Change in Control that provide the Executive with
individual financial security and that are competitive with those of other
corporations, and in order to accomplish these objectives, the Board has caused
the Company to enter into this Agreement.
     NOW THEREFORE, the parties, for good and valuable consideration and
intending to be legally bound, agree as follows:
     1. Operation, Term of Agreement and Nonduplication of Benefits. This
Agreement shall be effective as of the date first set forth above. This
Agreement may be terminated by the Company upon 12 months’ advance written
notice to the Executive; provided, however, that after the first to occur of a
Change in Control or a Consolidated Change in Control during the term of this
Agreement, this Agreement shall remain in effect until all of the obligations of
the parties under the Agreement are satisfied and the Protection Period or
Consolidated Protection Period, as the case may be, has expired. Prior to the
first to occur of a Change in Control or Consolidated Change in Control, this
Agreement shall immediately

 



--------------------------------------------------------------------------------



 



terminate upon the later of termination of the Executive’s employment or upon
the Executive’s ceasing to be an elected officer of the Company.
     The Company and Consolidated intend to provide benefits under this
Agreement to the Executive with respect to the first to occur of a Change in
Control or a Consolidated Change in Control; provided that if a Change in
Control precedes by no more than twelve (12) months or occurs simultaneously
with a Consolidated Change in Control, the Executive shall be entitled to the
benefits related to a Consolidated Change in Control. The Company and
Consolidated do not intend the Executive to receive benefits under this
Agreement with respect to both a Change in Control and a Consolidated Change in
Control, or for any other duplication of benefits to be paid to the Executive
under this Agreement. The Executive agrees with the provisions of this
paragraph, and that he does not intend to and will not assert any claim for
benefits under this Agreement with respect to both a Change in Control and a
Consolidated Change in Control, or for any other duplication of benefits under
this Agreement.
     2. Certain Definitions. For purposes of this Agreement, the following words
and phrases shall have the following meanings:
          (a) “Cause” shall mean (i) the continued failure by the Executive to
perform his material responsibilities and duties toward the Company or
Consolidated (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness), (ii) the engaging by the
Executive in willful or reckless conduct that is demonstrably injurious to the
Company or Consolidated monetarily or otherwise, (iii) the conviction of the
Executive of a felony, or (iv) the commission or omission of any act by the
Executive that is materially inimical to the best interests of the Company or
Consolidated and that constitutes on the part of the Executive common law fraud
or malfeasance, misfeasance, or nonfeasance of duty; provided, however, that
Cause shall not include the Executive’s lack of professional qualifications. For
purposes of this Agreement, an act, or failure to act, on the Executive’s part
shall be considered “willful” or “reckless” only if done, or omitted, by him not
in good faith and without reasonable belief that his action or omission was in
the best interest of the Company or Consolidated. The Executive’s employment
shall not be deemed to have been terminated for Cause unless the Company or
Consolidated shall have given or delivered to the Executive (A) reasonable
notice setting forth the reasons for the Company’s or Consolidated’s intention
to terminate the Executive’s employment for Cause, (B) a reasonable opportunity,
at any time during the 30-day period after the Executive’s receipt of such
notice, for the Executive, together with his counsel, to be heard before the
Board or, in the case of a proposed termination occurring during a Consolidated
Protection Period, the board of directors of Consolidated, and (C) a Notice of
Termination (as defined in Section 15 below) stating that, in the good faith
opinion of not less than a majority of the entire membership of the Board or the
board of directors of Consolidated, as the case may be, the Executive was guilty
of the conduct set forth in clauses (i), (ii), (iii) or (iv) of the first
sentence of this Section 2(a).
          (b) “Change in Control” shall mean the first to occur of the following
events specified in (i), (ii), (iii), (iv), (v) or (vi) (but no event other than
the specified events): (i) any person becomes the beneficial owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding voting
securities (other than (x) the Company, (y) any subsidiary of the

-2-



--------------------------------------------------------------------------------



 



Company, (z) one or more employee benefit plans maintained by the Company, or
(xx) any noteholders or warrantholders under the Securities Purchase Agreement
dated as of January 13, 2005 among Infinity, Inc., the predecessor of the
Company, and HFTP Investment L.L.C., AG Domestic Convertibles, L.P. and AG
Offshore Convertibles Ltd., as further amended, supplemented and modified (the
“Promethean Purchase Agreement”)); (ii) any noteholders or warrantholders under
the Promethean Purchase Agreement, whether individually or as a group (as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) become the owner, directly or indirectly, of outstanding
voting securities (including voting securities acquired on conversion of notes
or exercise of warrants) of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding voting
securities; (iii) three or more Directors of the Company, whose election or
nomination for election is not approved by a majority of the applicable
Incumbent Board, are elected within any single twelve month period to serve on
the Board; (iv) members of the applicable Incumbent Board cease to constitute a
majority of the Board; (v) the consummation of a merger or consolidation of the
Company with or into any other corporation or entity or person, or any other
corporate reorganization, in which the stockholders of the Company immediately
prior to such consolidation, merger or reorganization own less than 50% of the
outstanding voting securities of the surviving entity (or its parent) following
the consolidation, merger or reorganization or (vi) the consummation of a sale,
lease or other disposition of all or substantially all of the assets of the
Company. For purposes of this Section 2(b), the terms “person” and “beneficial
owner” shall have the meanings set forth in Section 13(d) and Rule 13d-3,
respectively, of the Exchange Act and in the regulations promulgated thereunder.
For purposes of this Section 2(b), “Incumbent Board” shall mean (i) members of
the Board of Directors of the Company as of the date hereof, to the extent that
they continue to serve as members of the Board, and (ii) any individual who
becomes a member of the Board after the date hereof, if such individual’s
election or nomination for election as a Director was approved by a vote of at
least seventy-five percent (75%) of the then applicable Incumbent Board.
          (c) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (d) “Consolidated Change in Control” shall mean the first to occur of
the following events specified in (i), (ii) or (iii) (but no event other than
the specified events), which event does not constitute a Change in Control:
(i) any person becomes the beneficial owner, directly or indirectly, of
securities of Consolidated representing more than fifty percent (50%) or more of
the combined voting power of Consolidated’s then outstanding voting securities
(other than (x) the Company, (y) any subsidiary of the Company or Consolidated,
or (z) one or more employee benefit plans maintained by the Company or
Consolidated); (ii) the consummation of a merger or consolidation of
Consolidated with or into any other corporation or entity or person, or any
other corporate reorganization, in which the stockholders of Consolidated
immediately prior to such consolidation, merger or reorganization own less than
50% of the outstanding voting securities of the surviving entity (or its parent)
following the consolidation, merger or reorganization or (iii) the consummation
of a sale, lease or other disposition of all or substantially all of the assets
of Consolidated. For purposes of this Section 2(d), the terms “person” and
“beneficial owner” shall have the meanings set forth in Section 13(d) and
Rule 13d-3, respectively, of the Exchange Act and in the regulations promulgated
thereunder.

-3-



--------------------------------------------------------------------------------



 



          (e) “Consolidated Protection Period” means the period beginning on the
Consolidated Change in Control Date and ending on the last day of the 12th full
calendar month following the Consolidated Change in Control Date.
          (f) “Change in Control Date” shall be any date during the term of this
Agreement on which a Change in Control occurs. Anything in this Agreement to the
contrary notwithstanding, if the Executive’s employment or status as an elected
officer with the Company is terminated within six (6) months before the date on
which a Change in Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated or intended to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Change in Control Date” shall mean
the date immediately before the date of such termination.
          (g) “Consolidated Change in Control Date” shall be any date during the
term of this Agreement on which a Consolidated Change in Control occurs.
Anything in this Agreement to the contrary notwithstanding, if the Executive’s
employment or status as an elected officer with Consolidated is terminated
within six (6) months before the date on which a Consolidated Change in Control
occurs, and it is reasonably demonstrated that such termination (i) was at the
request of a third party who has taken steps reasonably calculated or intended
to effect a Consolidated Change in Control or (ii) otherwise arose in connection
with or anticipation of a Consolidated Change in Control, then for all purposes
of this Agreement the “Consolidated Change in Control Date” shall mean the date
immediately before the date of such termination.
          (h) “Disability,” for purposes of this Agreement, shall mean total
disability as defined in any long-term disability plan sponsored by the Company
or Consolidated in which the Executive participates, or, if there is no such
plan or it does not define such term, then it shall mean the physical or mental
incapacity of the Executive that prevents him from substantially performing the
duties of the office or position to which he was elected or appointed for a
period of at least 180 days and the incapacity is expected to be permanent and
continuous through the Executive’s 65th birthday.
          (i) “Good Reason” means:
               (i) the assignment to the Executive within the Protection Period
of any duties inconsistent in any respect with the Executive’s position
(including status, offices, titles and reporting requirements, authority, duties
or responsibilities), or any other action that results in a diminution in such
position, authority, duties, or responsibilities excluding for this purpose an
isolated, insubstantial, and inadvertent action not taken in bad faith and that
is remedied by the Company promptly after receipt of notice given by the
Executive;
               (ii) a reduction by the Company in the Executive’s base salary as
in effect immediately before the beginning of the Protection Period or as
increased from time to time after the beginning of the Protection Period;
               (iii) a failure by the Company to maintain plans providing
benefits at least as beneficial as those provided by any benefit or compensation
plan (including, without

-4-



--------------------------------------------------------------------------------



 



limitation, any incentive compensation plan, bonus plan or program, retirement,
pension or savings plan, life insurance plan, health and dental plan or
disability plan) in which the Executive is participating immediately before the
beginning of the Protection Period, or any action taken by the Company that
would adversely affect the Executive’s participation in or reduce the
Executive’s opportunity to benefit under any of such plans or deprive the
Executive of any material fringe benefit enjoyed by him immediately before the
beginning of the Protection Period; provided, however, that a reduction in
benefits under the Company’s tax-qualified retirement, pension, or savings plans
or its life insurance plan, health and dental plan, disability plans or other
insurance plans, which reduction applies generally to participants in the plans
and has a de minimis effect on the Executive shall not constitute “Good Reason”
for termination by the Executive;
               (iv) the Company’s requiring the Executive, without the
Executive’s written consent, to be based at any office or location in excess of
50 miles from his office location immediately before the beginning of the
Protection Period, except for travel reasonably required in the performance of
the Executive’s responsibilities;
               (v) any purported termination by the Company of the Executive’s
employment for Cause otherwise than as referred to in Section 15 of this
Agreement;
               (vi) any failure by the Company to obtain the assumption of the
obligations contained in this Agreement by any successor as contemplated in
Section 14(c) of this Agreement; or
               (vii) any material breach of this Agreement by the Company.
          (j) “Parent” means any entity that directly or indirectly through one
or more other entities owns or controls more than 50 percent of the voting stock
or common stock of the Company.
          (k) “Protection Period” means the period beginning on the Company
Change in Control Date and ending on the last day of the 30th full calendar
month following the Company Change in Control Date.
          (l) “Subsidiary” means a company 50 percent or more of the voting
securities of which are owned, directly or indirectly, by the Company.
     3. Vesting Upon Change in Control or Consolidated Change in Control. Upon
the first to occur of a Change in Control and a Consolidated Change in Control,
any and all Common Shares (as defined in Section 4(c)), options, or other forms
of securities issued by the Company and beneficially owned by the Executive
(whether granted before or after the date of this Agreement) that are unvested,
restricted, or subject to any similar restriction that would otherwise require
continued employment by the Executive beyond the first to occur of a Change in
Control Date and a Consolidated Change in Control Date in order to be vested in
the hands of the Executive, shall vest automatically.
     4. Benefits Upon Termination Within a Protection Period. If, during a
Protection Period, the Executive’s employment is terminated by the Company other
than for

-5-



--------------------------------------------------------------------------------



 



Cause or Disability or other than as a result of the Executive’s death or if the
Executive terminates his employment for Good Reason, the Company shall, subject
to Sections 11 and 12, pay to the Executive in a lump sum in cash, within
10 days after the date of termination, the aggregate of the following amounts:
          (a) an amount equal to the Executive’s full base salary and vacation
pay (for vacation not taken) accrued but unpaid through the date of termination
at the rate in effect at the time of the termination;
          (b) a severance amount equal to one times the Executive’s “Annual
Compensation.” For purposes of Sections 4 and 5 of this Agreement, “Annual
Compensation” shall be an amount equal to the sum of (i) the Executive’s annual
base salary from the Company and its Subsidiaries (including scheduled base
salary increases or increases that are budgeted and approved either by the
Compensation Committee of the Board of Directors or by the Board of Directors of
the Company in advance of the Change in Control Date), annualized for any
partial year, in effect immediately prior to the Change in Control Date; and
(ii) the average of the annual bonus amounts received by the Executive in each
of the two calendar years prior to the Change in Control Date for which bonuses
have been paid (which annual bonus may be in the aggregate if the Executive has
received more than one bonus payment for a calendar year); and
          (c) upon surrender by the Executive (which surrender shall be at the
sole option of Executive) of his outstanding options to purchase common shares
of the Company (“Common Shares”) granted to the Executive by the Company (the
“Outstanding Options”), an amount in respect of each Outstanding Option (whether
vested or not) equal to the difference between the exercise price of such
Outstanding Option and the higher of (x) the fair market value of the Common
Shares at the time of such termination (but not less than the closing price for
the Common Shares on NASDAQ, or such other national stock exchange on which such
shares may be listed, on the last trading day such shares traded prior to the
date of termination), and (y) the higher of the highest price paid for Common
Shares and, in the cases of securities convertible into Common Shares or
carrying a right to acquire Common Shares, the highest effective price (based on
the prices paid for such securities and the price at which such securities are
convertible into Common Shares or at which Common Shares may be acquired), by
any person or group whose acquisition of voting securities has resulted in a
Change in Control of the Company, in each case in the 12 months preceding a
Change in Control; provided that Executive may elect, in lieu of exercising the
foregoing right, to retain the Outstanding Options and exercise all rights
relating thereto in accordance with the terms of the Outstanding Options and any
related option plans and agreements.
     5. Executive’s Right to Leave Employment. At any time during the six month
period following a Change in Control Date, the Executive shall have the right to
terminate the Executive’s employment with the Company at the Executive’s sole
discretion (the “Executive Termination Right”). In the event the Executive
exercises the Executive Termination Right, the Company shall, subject to
Sections 11 and 12, pay the Executive in a lump sum in cash within 10 days after
the date of termination the aggregate of the following amounts:
          (a) The amounts set forth in Sections 4(a) and 4(c); and

-6-



--------------------------------------------------------------------------------



 



          (b) 0.75 multiplied by the amount set forth in Section 4(b).
     6. Benefits Upon a Consolidated Change in Control. Upon the occurrence of a
Consolidated Change in Control, the Company shall pay the Executive in a lump
sum in cash, within 10 days after the Consolidated Change in Control Date,
$125,000.
     7. Benefits Upon Termination Within a Consolidated Protection Period. If,
during a Consolidated Protection Period, the Executive’s employment is
terminated by Consolidated other than for Cause or Disability or other than as a
result of the Executive’s death or if the Executive terminates his employment
for Good Reason, Consolidated shall, subject to Sections 11 and 12, pay to the
Executive in a lump sum in cash, within 10 days after the date of termination,
the aggregate of the following amounts:
          (a) an amount equal to the Executive’s full base salary and vacation
pay (for vacation not taken) accrued but unpaid through the date of termination
at the rate in effect at the time of the termination; and
          (b) a severance amount equal to one times the Executive’s Annual
Compensation. For purposes of Sections 7 and 8, “Annual Compensation” shall be
defined as set forth in Section 4(b), except that “Change in Control Date” shall
be deemed to be replaced by “Consolidated Change in Control Date.”
For purposes of this Section 7, “Good Reason” shall be defined as set forth in
Section 2(i), except that “the Company” shall be deemed to be replaced by
“Consolidated” and “Protection Period” shall be deemed to be replaced by
“Consolidated Protection Period.”
     8. Benefits for Availability During 90-Day Transition Period. In the event
of a Consolidated Change in Control, upon the earlier of (i) Executive’s 90th
day of employment after the Consolidated Change in Control Date, (ii) the date
that Executive’s employment is terminated by Consolidated, or (iii) the date
Executive terminates his employment based on subsection (i) of the definition of
Good Reason, Consolidated shall, subject to Sections 11 and 12, pay the
Executive in a lump sum in cash, within 10 days of such date, an amount equal to
one times the Executive’s Annual Compensation.
     9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive, or other plans, practices, policies, or programs provided by the
Company or any of its Subsidiaries and for which the Executive may qualify, nor
shall anything in this Agreement limit or otherwise affect such rights as the
Executive may have under any stock option or other agreements with the Company
or any of its Subsidiaries. Amounts that are vested benefits or that the
Executive is otherwise entitled to receive under any plan, practice, policy, or
program of the Company or any of its Subsidiaries at or subsequent to the date
of termination shall be payable in accordance with such plan, practice, policy,
or program; provided, however, that the Executive shall not be entitled to
severance pay, or benefits similar to severance pay, under any plan, practice,
policy, or program generally applicable to employees of the Company or any of
its Subsidiaries.
     10. Full Settlement; No Obligation to Seek Other Employment; Legal
Expenses. The respective obligations of the Company and Consolidated to make the
payments provided for

-7-



--------------------------------------------------------------------------------



 



in this Agreement and otherwise to perform its obligations under this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense, or
other claim, right, or action that the Company or Consolidated may have,
respectively, against the Executive or others. The Executive shall not be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement. Each of the Company and Consolidated respectively agrees to pay
(without duplication), within five days following timely written demand upon it
by the Executive, all legal fees and expenses the Executive may reasonably incur
as a result of any dispute or contest (regardless of outcome) by or with the
Company or others, or Consolidated or others, respectively, regarding the
validity or enforceability of, or liability under, any provision of this
Agreement. A written demand is timely if it is made with respect to expenses
incurred during the calendar year in which the written demand is made, or
incurred in the prior calendar year if the written demand is made on or before
the last day of February. In any such action brought by the Executive for
damages or to enforce any provisions of this Agreement, he shall be entitled to
seek both legal and equitable relief and remedies, including, without
limitation, specific performance of the respective obligations of the Company or
Consolidated under this Agreement, in his sole discretion.
     11. Cut Back in Benefits. Notwithstanding any other provision of this
Agreement, the cash lump sum payment and other benefits otherwise to be provided
pursuant to Sections 3, 4, 5, 7 and 8 of this Agreement (the “Severance
Benefit”) shall be reduced as described below if independent accountants for the
Company or Consolidated, as the case may be, (the “Accountants”) determine (A)
that Executive would, by reason of section 4999 of the Code, be required to pay
an excise tax on any part of the Severance Benefit or any part of any other
payment or benefit to which Executive is entitled under any plan, practice,
policy, or program, and (B) the amount of the Severance Benefit that Executive
would retain on an after-tax basis, present value basis would be increased as a
result of such reduction by an amount of at least $5,000. If the Severance
Benefit is required to be reduced, it shall be reduced only to the extent
required, in the opinion of the Accountants, to prevent the imposition upon the
Executive of the tax imposed under section 4999 of the Code. The Company or
Consolidated, as the case may be, shall determine which elements of the
Severance Benefit shall be reduced to conform to the provisions of this Section.
Any determination made by the Accountants, or by the Company or Consolidated, as
the case may be, pursuant to this Section shall be conclusive and binding on the
Executive. The Executive shall promptly provide to the Company or Consolidated,
as the case may be, such information regarding the Executive’s tax situation as
the Company or Consolidated shall reasonably request in order to allow the
Accountants to perform calculations required by this Section 11.
     12. Code Section 409A Savings Provision. Notwithstanding anything in this
Agreement to the contrary, the following provisions related to payments treated
as deferred compensation under Code Section 409A shall apply:
          (a) If, on the date of Executive’s “separation from service,”
Executive is a “specified employee,” within the meaning of
Sections 409A(a)(2)(A)(i) and 409A(a)(2)(B)(i) of the Code, and as a result of
such separation from service Executive would receive any payment that, absent
the application of these provisions, would be subject to the constructive
receipt, interest, and additional tax provisions of Code Section 409A(a), then
any such payment shall be

-8-



--------------------------------------------------------------------------------



 



made on the date that is the earliest of: (i) six (6) months after Executive’s
separation from service, (ii) Executive’s date of death, or (iii) such other
earliest date for which such payment will not be subject to such constructive
receipt, interest, and additional tax.
          (b) It is the intention of the parties that all amounts payable under
this Agreement not be subject to the constructive receipt, interest, and
additional tax resulting from the application of Code Section 409A. To the
extent such amounts could become subject to such constructive receipt, interest,
and additional tax, the parties shall cooperate to amend this Agreement with the
goal of giving Executive the same or equivalent value of the benefits described
in this Agreement in a manner that does not result in such constructive receipt,
interest, and additional tax. In the event the Company or Consolidated does not
so cooperate, the Company or Consolidated shall indemnify Executive for any
interest and additional tax arising from the application of Code Section 409A,
grossed-up for any other income tax incurred by Executive related to the
indemnification (i.e., indemnification of such additional income tax), assuming
the highest marginal income tax rates apply to any taxable indemnification.
     13. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge, or data relating to the Company or any of its Subsidiaries, and their
respective businesses, obtained by the Executive during the Executive’s
employment by the Company or any of its Subsidiaries and that has not become
public knowledge (other than by acts of the Executive or his representatives in
violation of this Agreement). After the date of termination of the Executive’s
employment with the Company or Consolidated, the Executive shall not, without
the prior written consent of the Company, communicate or divulge any such
information, knowledge, or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement. This Section 13 does
not bar the Executive from disclosing confidential information about
Consolidated to the acquiror of Consolidated after a Consolidated Change in
Control.
     14. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company and Consolidated shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives or successor(s) in interest. The Executive may designate a
successor (or successors) in interest to receive any and all amounts due the
Executive in accordance with this Agreement should the Executive be deceased at
any time of payment. Such designation of successor(s) in interest shall be made
in writing and signed by the Executive, and delivered to the Company and
Consolidated pursuant to Section 17(b). This Section 14(a) shall not supersede
any designation of beneficiary or successor in interest made by the Executive,
or separately covered, under any other plan, practice, policy, or program of the
Company or Consolidated.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company, Consolidated and its successors and assigns.

-9-



--------------------------------------------------------------------------------



 



          (c) Each of the Company and Consolidated will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of its respective business or assets, and its
respective Parent or successor, and without regard to the form of transaction
utilized to acquire its respective business or assets, to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
the Company or Consolidated, as the case may be, would be required to perform it
if no such succession or parentage had taken place. As used in this Agreement,
“Company” shall mean the Company as defined above and any successor to its
business or assets as aforesaid (and any Parent of the Company or any successor)
that is required by this clause to assume and agree to perform this Agreement or
which otherwise assumes and agrees to perform this Agreement. As used in this
Agreement, “Consolidated” shall mean Consolidated as defined above and any
successor to its business or assets as aforesaid (and any Parent of Consolidated
other than the Company, or any successor) that is required by this clause to
assume and agree to perform this Agreement or which otherwise assumes and agrees
to perform this Agreement.
     15. Notice of Termination. Any termination of the Executive’s employment
for Cause or by the Executive for Good Reason (as defined in Section 2(i) and in
Section 7) shall be communicated by Notice of Termination to the Company or
Consolidated, as the case may be, given in accordance with Section 17(b) of this
Agreement. For purposes of this Agreement, a “Notice of Termination” means a
written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the date of
termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 15 days after the giving of
such notice). The failure by the Executive to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason shall not waive any right of the Executive under this Agreement or
preclude the Executive from asserting such fact or circumstance in enforcing his
rights.
     16. Requirements and Benefits if Executive Is Employee of Subsidiary of
Company. With respect to a Change in Control, if the Executive is an employee of
any Subsidiary of the Company, he shall be entitled to all of the rights and
benefits of this Agreement as though he were an employee of the Company and the
term “Company” shall be deemed to include the Subsidiary by whom the Executive
is employed. With respect to a Change in Control, the Company guarantees the
performance of its Subsidiary under this Agreement.
     17. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties or their
respective successors and legal representatives.
          (b) All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses for each party as first written above or

-10-



--------------------------------------------------------------------------------



 



to such other address as either party shall have furnished to the other in
writing in accordance with this Section. Notices and communications to the
Company shall be addressed to the attention of the Company’s Corporate
Secretary. Notices and communications to Consolidated shall be addressed to the
attention of the Consolidated’s Corporate Secretary. Notice and communications
shall be effective when actually received by the addressee.
          (c) Whenever reference is made in this Agreement to any specific plan
or program of the Company or Consolidated, to the extent that the Executive is
not a participant in the plan or program or has no benefit accrued under it,
whether vested or contingent, as of the Change in Control Date or Consolidated
Change in Control Date, as the case may be, then such reference shall be null
and void, and the Executive shall acquire no additional benefit as a result of
such reference.
          (d) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (e) The Company or Consolidated, as the case may be, may withhold from
any amounts payable under this Agreement such Federal, state, or local taxes as
shall be required to be withheld pursuant to any applicable law or regulation.
          (f) The Executive’s failure to insist upon strict compliance with any
provision of this Agreement shall not be deemed to be a waiver of such provision
or any other provision.

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has set his hand to this Agreement and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed as of the day and year first above written.

                  INFINITY ENERGY RESOURCES, INC.    
 
           
 
  By:   /s/ James A. Tuell    
 
     
 
Name:  James A. Tuell    
 
      Title:  President and Chief Executive Officer    
 
                CONSOLIDATED OIL WELL SERVICES, INC.    
 
           
 
  By:   /s/ Timothy A. Ficker    
 
           
 
      Name:  Timothy A. Ficker    
 
      Title:  Vice President, Chief Financial Officer    
 
                EXECUTIVE    
 
           
 
  /s/ Stephen D. Stanfield         /s/         

-12-